944 So. 2d 1069 (2006)
Jon STUMPF, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-407.
District Court of Appeal of Florida, Fifth District.
August 29, 2006.
Jon Stumpf, Arcadia, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Allen v. State, 927 So. 2d 1070 (Fla. 2d DCA 2006); Westerheide v. State, 888 So. 2d 702 (Fla. 5th DCA 2004).
THOMPSON, PALMER and TORPY, JJ., concur.